DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a method of forming a photonic integrated circuit device, comprising: dicing the integrated circuit substrate along a plurality of scribe lines to thereby define a first integrated circuit chip comprising the first chip region, said dicing comprising cutting a portion of the test optical waveguide overlapping one of the plurality of scribe lines, wherein the optical transmitter comprises a light-source device configured to generate an optical signal, and an optical modulator configured to: (i) divide the optical signal into first and second optical signal components, which are provided onto respective first and second optical waveguides, (ii) modulate a phase of the second optical signal component on the second optical waveguide relative to a phase of the first optical signal component on the first optical waveguide, and (iii) optically couple the modulated second optical signal component to the first optical signal component in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.

The prior art, either alone or in combination, does not disclose or render obvious a test optical waveguide that connects the optical transmitter to a photodetector within the optical receiver and overlaps the scribe line region; performing a test process in which the optical transmitter is provided with an electrical test signal to test the optical transmitter and the optical receiver; and thereafter cutting the semiconductor substrate along the scribe line region to individually separate the photonic integrated circuit devices; and wherein the photodetector comprises: a cladding layer on the semiconductor substrate; a silicon core layer on the cladding layer; and a germanium pattern on the silicon core layer, wherein the test optical waveguide is connected to one side of the silicon core layer in combination with the rest of claim 13 for the reasons stated by Applicant in the Remarks section filed 9/7/22.
It is noted that claim 13 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious forming a plurality of photonic integrated circuit devices on corresponding chip regions, each of the photonic integrated circuit devices including an optical transmitter, an optical receiver, and a test optical waveguide that connects the optical transmitter to the optical receiver and overlaps the scribe line region; performing a test process in which the optical transmitter is provided with an electrical test signal to test the optical transmitter and the optical receiver; and thereafter cutting the semiconductor substrate along the scribe line region to individually separate the photonic integrated circuit devices; wherein the optical transmitter is configured to output a first optical signal and a second optical signal; and wherein the first and second optical signals are complementary to each other in combination with the rest of claim 20 for the reasons stated by Applicant in the Remarks section filed 9/7/22.
It is noted that claim 20 is allowable because the unique combination of each and every specific element stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874